DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendments after Non-final office action filed on 4/5/2021 and 4/12/2021 are acknowledged.  
3.	Claim 8 has been cancelled.
4.	Claims 1-7 and 9-20 are pending in this application.
5.	Claims 13-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2019.  Claims 3-7 and 9 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.
6.	Applicant elected with traverse of Group 1 (claims 1-12) and elected SEQ ID NO: 1 as species of targeting peptide; vasodilator as species of bioactive agent; SEQ ID NO: 1 and sildenafil as species of composition; the peptide is synthesized as species of source of the peptide; and pulmonary hypertension as species of disease in the reply filed on 9/30/2019.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a method of preventing or treating a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic 

Priority
7.	The instant application is a DIV of US application No. 14/936969 (currently granted US patent 10039838 B2), which is a DIV of US application No. 13/581457 (currently granted US patent 9180161 B2), which is a 371 of PCT/US11/26535 filed on 2/28/2011, which claims benefit of US provisional application No. 61/308826 filed on 2/26/2010.  US provisional application No. 61/308826 provides support to the method recited in instant claims 1, 2 and 10-12.  Therefore, the effective filing date of instant claims 1, 2 and 10-12 is 2/26/2010.

Sequence Non-Compliance
8.	The sequence listing filed on 4/12/2021 is defective.  Applicant is required to correct these error. 

Withdrawn Objections and Rejections
9.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
10.	Objection to the drawings is hereby withdrawn in view of Applicant’s amendment to the drawings.

12.	Rejection to claims 1, 2 and 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claims 1, 2, 8 and 10-12 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Toba et al (Circulation, 122 (Meeting Abstracts) (Supplement 1), 11/23/2010, page 1) is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejection to claims 1, 2, 8 and 10-12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 6 and 12 of co-pending Application No. 15/472182 is hereby withdrawn in view of co-pending Application No. 15/472182 is currently abandoned.
15.	Rejections to claims 1, 2 and 10-12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US patent 9655973 B2, and claims 1-14 of co-pending Application No. 16/878325, and in view of Ruoslahti et al (US 2009/0036349 A1) are hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph 
Scope of Enablement
16.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	(Revised due to Applicant's amendment to the claim) Claims 1, 2 and 10-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal, does not reasonably provide enablement for a method of preventing a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the instant claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention and (5) The breadth of the claims:
The instant claims 1, 2 and 10-12 are drawn to a method of preventing or treating a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.
With regards to “preventing”, the instant specification fails to define it.
The term “preventing of disease” implies a perfect blocker from getting any disease.
(2) The state of the prior art and (4) The predictability or unpredictability of the art:
With regards to “preventing of disease”, the art is unpredictable. 
There are various kinds of diseases with very different causes, some of them are genetic diseases.  Using pulmonary hypertension as an example, the Pulmonary Hypertension document (from CDC, 12/3/2019, pages 1-2, cited and enclosed in the previous office action) teaches that “Some common underlying causes of pulmonary the cause of pulmonary hypertension is complex and incompletely understood; and it is unpredictable when and whether a person will get pulmonary hypertension.  This also applies to other diseases.
(3) The relative skill of those in the art:
The relative skill of those in the art is high.   
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	The instant specification fails to provide any guidance on how to prevent disease.  There is no clear guidance as to how to determine the patient population.  The disease 
(8) The quantity of experimentation necessary:
Considering the state of the art, and in view of the unpredictable nature of the onset of various types of disease and the incomplete understanding of the cause of all kinds of disease, one of ordinary skill in the art would be burdened with undue experimentation to prevent disease. 

Response to Applicant's Arguments
18.	Applicant fails to address this rejection.  Therefore, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 102
19.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


20.	Please note, during the search for the elected species, prior art was found for the non-elected species of bioactive agent; the non-elected species of composition; and the non-elected species of disease. 
(Revised due to Applicant's amendment to the claim) Claims 1, 2 and 10-12 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruoslahti et al 
The instant claims 1, 2 and 10-12 are drawn to a method of preventing or treating a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.  
Ruoslahti et al teach a method of treating wound comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing decorin as a bioactive agent which conveys a measureable therapeutic benefit to wound; (c) co-administering a composition comprising a recombinant wound-targeted fusion protein comprising CAR and decorin to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal, for example, page 21, Example 2.  It reads on SEQ ID NO: 1 as the elected species of targeting peptide; and the peptide is synthesized as the elected species of source of the peptide.  The method in Ruoslahti et al meets the limitations of instant claims 1 and 10-12.  Although Ruoslahti et al do not explicitly state wound is a fibrotic disease, Ruoslahti et al teach decorin is an anti-fibrotic compound that prevents tissue fibrosis, for example, page 21, paragraph [0213].  Therefore, one of ordinary skilled in the art would immediately envision and understand wound is a fibrotic disease.  It meets the limitation of instant claim 2.
Since Ruoslahti et al teach all the limitations of instant claims 1, 2 and 10-12, the reference anticipates instant claims 1, 2 and 10-12.
Response to Applicant's Arguments
21.	Applicant argues that "nothing in Ruoslahti et al. teaches or discloses the last two steps of the instantly claimed method of claim 1. Specifically, Ruoslahti et al. is silent with respect to coadministering a composition comprising a targeting peptide and at least one bioactive agent to an animal in need thereof; and then measuring the therapeutic benefit to the animal.”  
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner would like to bring Applicant's attention to Example 2 in Ruoslahti et al.  As stated in Section 20 above, Ruoslahti et al teach administering a composition comprising a recombinant wound-targeted fusion protein comprising CAR (a target peptide and identical to the peptide of instant SEQ ID NO: 1) and decorin (a bioactive agent which conveys a measureable therapeutic benefit to wound) to an animal in need thereof.  With regards to the term "co-administering" recited in step (c) in the method recited in instant claim 1, first, it is not defined in the specification.  Second, the instant claim 11 explicitly recites "The method of claim 1, wherein the targeting peptide and the at least one bioactive agent are bound".  Therefore, in the broadest reasonable interpretation, administering a composition comprising a recombinant wound-targeted fusion protein comprising CAR (the targeting peptide) and decorin (a bioactive agent which conveys a measureable therapeutic benefit to wound) to an animal in need thereof in the Example 2 in Ruoslahti et al meets the limitation of step (c) in the method recited in instant claim 1.  With regards to step (d) in the method recited in instant claim 1, Example 2 in Ruoslahti et al 

Claim Rejections - 35 U.S.C. § 103
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	(Revised due to Applicant's amendment to the claim) Claims 1, 2 and 10-12 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruoslahti et al (US 2009/0036349 A1, cited and enclosed in the previous office action) in view of 
The instant claims 1, 2 and 10-12 are drawn to a method of preventing or treating a disease comprising the steps of: (a) providing a targeting peptide comprising the amino acid sequence of SEQ ID NO: 1; (b) providing at least one bioactive agent which conveys a measureable therapeutic benefit to the disease; (c) co-administering a composition comprising (a) and (b) to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.  
Ruoslahti et al teach a method of treating wound comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing decorin as a bioactive agent which conveys a measureable therapeutic benefit to wound; (c) co-administering a composition comprising a recombinant wound-targeted fusion protein comprising CAR and decorin to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal, for example, page 21, Example 2.  It reads on SEQ ID NO: 1 as the elected species of targeting peptide; and the peptide is synthesized as the elected species of source of the peptide.  The method in Ruoslahti et al meets the limitations of instant claims 1 and 10-12.  Although Ruoslahti et al do not explicitly state wound is a fibrotic disease, Ruoslahti et al teach decorin is an anti-fibrotic compound that prevents tissue fibrosis, for example, page 21, paragraph [0213].  Therefore, one of ordinary skilled in the art would immediately envision and understand wound is a fibrotic disease.  It meets the limitation of instant claim 2.  Ruoslahti et al further teach the 
The difference between the reference and instant claims 1, 2 and 10-12 is that the reference does not explicitly teach vasodilator as the elected species of bioactive agent; SEQ ID NO: 1 and sildenafil as the elected species of composition; and pulmonary hypertension as the elected species of disease.
However, Dorfmüller et al, throughout the literature, teach inflammatory mechanisms play an important role in pulmonary arterial hypertension (PAH); and PAH is an inflammation condition, for example, page 358, Title and Abstract; and pages 358-360, Section “The role of inflammation and autoimmunity in pulmonary arterial hypertension”.  Therefore, in view of the combined teachings of Ruoslahti et al and Dorfmüller et al, it would have been obvious to one of ordinary skilled in the art to apply the targeting peptide CAR in Ruoslahti et al for selectively delivering drugs to treat PAH.  It reads on pulmonary hypertension as the elected species of disease.
Furthermore, Barnett et al, throughout the literature, teach sildenafil (a vasodilator) as a drug for treating pulmonary hypertension, for example, page 411, Title and Abstract; Section “Clinical applications”; and page 419, Conclusion.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al to develop a method of treating pulmonary hypertension comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing sildenafil (a vasodilator) as a drug 
One of ordinary skilled in the art would have been motivated to combine the teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al to develop a method of treating pulmonary hypertension comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing sildenafil (a vasodilator) as a drug for treating pulmonary hypertension; (c) co-administering a composition comprising a conjugate comprising CAR and sildenafil to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal, because Ruoslahti et al teach the targeting peptide CAR and/or a conjugate comprising CAR selectively homes to the site of inflammation.  Dorfmüller et al teach inflammatory mechanisms play an important role in pulmonary arterial hypertension (PAH); and PAH is an inflammation condition.  Therefore, in view of the combined teachings of Ruoslahti et al and Dorfmüller et al, it would have been obvious to one of ordinary skilled in the art to apply the targeting peptide CAR in Ruoslahti et al for selectively delivering drugs to treat PAH.  And Barnett et al teach sildenafil (a vasodilator) as a drug for treating pulmonary hypertension. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al to develop a method of treating pulmonary hypertension comprising the steps of: (a) 

Response to Applicant's Arguments
26.	Applicant argues that “Ruoslahti et al. as been described supra. Neither Dorfmuller et al. nor Barnett et al., alone or in combination, fail to resolve the deficiencies noted in applying Ruoslahti to the currently amended claims. Dorfmuller et al. is used to supply the missing elements needed to arrive at the claimed invention, namely, a vasodilator as the elected species of bioactive agent, sildenafil as the elected species of composition and pulmonary hypertension as the elected species of disease. However, Dorfmuller et al. is silent with respect all such claimed elements, except for disclosing inflammatory mechanisms associated with pulmonary arterial hypertension. Such an isolated teaching, which directs one of skill in the art to only the end disease having an inflammatory component, would fail to motivate such a person to combine the reference with Ruoslahti et al. Similarly, Barnett et al. mentions sildenafil as a drug for treating pulmonary hypertension. However, such a combination of two references, and certainly all three references, would be considered impermissible hindsight reconstruction, and that is presuming that such a combination would result in arriving at the actual claimed invention. Here, even the combination of references, notwithstanding the hindsight reasoning, fails to arrive at the claimed method. Furthermore, there would 
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner agrees that none of the cited references individually teaches or suggests a method of treating pulmonary hypertension comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing sildenafil (a vasodilator) as a drug for treating pulmonary hypertension; (c) co-administering a composition comprising a conjugate comprising CAR and sildenafil to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.  However, in the instant case, the Examiner would like to point out that the above method is developed in view of the combined teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al, therefore, it is not necessary for each of the cited reference to teach all the limitations of such method.  Second, in the instant case, as stated in Section 22 above, Ruoslahti et al teach each and every limitation recited in instant claims 1, 2 and 10-12.  Ruoslahti et al further teach the targeting peptide CAR and/or a conjugate comprising CAR selectively homes to the site of inflammation.  And as stated in Section 25 above, Dorfmüller et al explicitly teach inflammatory mechanisms play an important role in pulmonary arterial hypertension (PAH); and PAH is an inflammation condition.  Therefore, in view of the combined teachings of Ruoslahti et al and Dorfmüller et al, it would have been obvious to one of ordinary skilled in the art to apply the targeting peptide CAR in Ruoslahti et al Barnett et al teach sildenafil (a vasodilator) as a drug for treating pulmonary hypertension.  Therefore, in view of the combined teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al as set forth in Section 25 above, it would have been obvious to one of ordinary skilled in the art to develop a method of treating pulmonary hypertension comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing sildenafil (a vasodilator) as a drug for treating pulmonary hypertension; (c) co-administering a composition comprising a conjugate comprising CAR and sildenafil to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.  And one of ordinary skilled in the art would have been motivated to combine the teachings of Ruoslahti et al, Dorfmüller et al and Barnett et al to develop a method of treating pulmonary hypertension comprising the steps of: (a) providing a targeting peptide consisting of the amino acid sequence CARSKNKDC (CAR, identical to the peptide of instant SEQ ID NO: 1); (b) providing sildenafil (a vasodilator) as a drug for treating pulmonary hypertension; (c) co-administering a composition comprising a conjugate comprising CAR and sildenafil to an animal in need thereof; and (d) measuring the therapeutic benefit to the animal.     
With regards to Applicant’s arguments about hindsight reasoning, in the instant case, Applicant fails to point out any facet of instant rejection that is not found in the cited prior art references.  It is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references.  Merely pointing out the differences between each of the cited references and instant claimed invention is not In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

29.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2 and 10-12 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 in view of Ruoslahti et al (US 2009/0036349 A1,cited and enclosed in the previous office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2 and 10-12, one would necessarily achieve the claimed invention of claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 in view of Ruoslahti et al, and vice versa. 

31.	Claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 recite an isolated peptide comprising the amino acid sequence of SEQ ID NO: 1; and a conjugate comprising such isolated peptide as a homing/targeting peptide.  
Peptide of SEQ ID NO: 1 recited in claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 is identical to the targeting peptide of instant SEQ ID NO: 1.   
32.	The difference between claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 and instant claims 1, 2 and 10-12 is that claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 do not teach applying such peptide and/or conjugate in a method recited in instant claims 1, 2 and 10-12.
	However, in view of the teachings of Ruoslahti et al as set forth in Sections 20 and 25 above, it would have been obvious to one of ordinary skilled in the art to preparing a conjugate comprising the homing/targeting peptide or applying the conjugate recited in claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 and develop a method recited in instant claims 1, 2 and 10-12.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2 and 10-12, one would necessarily achieve the claimed invention of 

33.	(Revised due to Applicant’s amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 1, 2 and 10-12 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46, 51, 52, 54, 56 and 58 of US patent 8470780 B2; and claims 1 and 2 of US patent 9603890 B2, and in view of Ruoslahti et al (US 2009/0036349 A1, cited and enclosed in the previous office action). 

	(Revised due to Applicant’s amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 1, 2 and 10-12 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 8506965 B2 in view of the combined teachings of Ruoslahti et al (US 2009/0036349 A1,cited and enclosed in the previous office action) and Dorfmüller et al (Eur Respir J, 2003, 22, pages 358-363, cited and enclosed in the previous office action) as set forth in Section 25 above.

34.	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 1, 2 and 10-12 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over as being unpatentable over claims 5-10, 12-14 and 16-20 of co-pending Application No. 15/502170; and claims 5-13 of co-
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
35.	Applicant argues that “Applicant requests the rejection be held in abeyance until claims of the present application are in condition for allowance.”
36.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658